DETAILED ACTION
Status of Claims
This Office Action is in response to the RCE received 01/19/2021.
Claims 8-14 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/2020.
Claims 8-14 & 20 are canceled. 
Claims 1, 6, 15, 21 & 26 have been amended. 
Claims 1-7, 15-19 & 21-27 are pending and have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-27 are deemed allowable in light of the current amendments. 

Response to Arguments
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection of claims 1-7 & 15-19, Applicant’s arguments have been fully considered, but are not persuasive. Applicant argues the claims are not directed to an abstract idea and are integrated into a practical application (See Remarks: Pages 9-14). Examiner respectfully disagrees. This judicial exception is not integrated into a practical application. In particular, the claim only recites four additional elements – using a system comprising computer-readable memories, processors, user devices and interface to perform the steps described above. The memories, processors, user devices and interface in the steps are recited at a high-level of generality (i.e.
Applicant further argues the claim limitations amount to significantly more than the alleged abstract idea (See Remarks: Pages 14-15). Examiner respectfully disagrees. The claim, individually or in combination, does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an electronic device to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer device. Mere instructions to apply an exception using a generic computer device cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Examiner suggests incorporating more technical details on how the speech is analyzed in the videos to identify the users associated with the payment. For example: Does it involve voice recognition technology? Are there user voice profiles? What speech features trigger the interface to be generated? Etc. 
In response to Applicant’s arguments pertaining to the 35 U.S.C. 101 rejection pertaining to claims 21-27, Applicant’s arguments are persuasive. The 35 U.S.C. 101 rejection for claims 21-27 has been removed. 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 & 15-19 are rejected under 35 U.S.C. 101 because they are directed towards non-statutory subject matter. 

Subject Matter Eligibility
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Claims 1-7 & 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites monitoring one or more communication applications, identifying a communication that corresponds to a payment, analyzing a speech in a video, automatically identifying users associated with the payment and generating a user interface for payment confirmation. Thus, the claim recites a fundamental economic practice which is a “method of organizing human activity.”
This judicial exception is not integrated into a practical application. In particular, the claim only recites four additional elements – using a system comprising computer-readable memories, processors, user devices and interface to perform the steps described above. The memories, processors, user devices and interface in the steps are recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of analyzing information to perform payment) such that it amounts no more than mere instructions to apply the exception using a generic computer device. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea.
The claim, individually or in combination, does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an electronic device to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer device. Mere instructions to apply an exception using a generic computer device cannot provide an inventive concept. Therefore, the claim is not patent eligible.
Claims 2-7 are dependent on claim 1 and include all the limitations of claim 1, therefore are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claims 15-19 include all the limitations of claim 1, therefore are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHACOLE TIBLJAS whose telephone number is (303) 297-4319.  The examiner can normally be reached on M-F 7-11am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHACOLE C TIBLJAS/Examiner, Art Unit 3695                                                                                                                                                                                                        March 1, 2021

/KITO R ROBINSON/Primary Examiner, Art Unit 3619